        Case 1:20-cv-11283-ADB Document 131 Filed 10/06/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



PRESIDENT AND FELLOWS OF
HARVARD COLLEGE; and
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY,

              Plaintiffs,

       v.
                                                       Civil Action No. 1:20-cv-11283-ADB
UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; CHAD F. WOLF, in his
official capacity as Acting Secretary of the
United States Department of Homeland
Security; and MATTHEW ALBENCE, in his
official capacity as Acting Director of U.S.
Immigration and Customs Enforcement,

              Defendants.



                            NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs President and

Fellows of Harvard College and the Massachusetts Institute of Technology hereby give notice

that the above-captioned action is voluntarily dismissed, without prejudice. Defendants United

States Department of Homeland Security, U.S. Immigration and Customs Enforcement, Chad F.

Wolf, and Matthew Albence have not been served with a summons or the complaint in this

action, and have not served an answer or motion for summary judgment.
       Case 1:20-cv-11283-ADB Document 131 Filed 10/06/20 Page 2 of 2



Dated: October 6, 2020                    Respectfully submitted,


                                          /s/ Felicia H. Ellsworth
                                          William F. Lee (BBO #291960)
                                          Mark C. Fleming (BBO #639358)
                                          Felicia H. Ellsworth (BBO #665358)
                                          Michelle Liszt Sandals (BBO #690642)
                                          WILMER CUTLER PICKERING
                                             HALE AND DORR LLP
                                          60 State Street
                                          Boston, MA 02109
                                          Telephone: (617) 526-6000
                                          E-mail: felicia.ellsworth@wilmerhale.com

                                          Seth P. Waxman (pro hac vice)
                                          Paul R.Q. Wolfson (pro hac vice)
                                          Ari Holtzblatt (pro hac vice)
                                          Alex Hemmer (pro hac vice)
                                          WILMER CUTLER PICKERING
                                            HALE AND DORR LLP
                                          1875 Pennsylvania Avenue, N.W.
                                          Washington, D.C. 20006
                                          Telephone: (202) 663-6000




                                    -2-
